Citation Nr: 1114242	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-34 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disorder, to include as due to exposure to Agent Orange, and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1966 to January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In December 2009, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issue of entitlement to service connection for a lung disorder to include as due to exposure to Agent Orange is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  In April 1991, the RO denied service connection for a lung disorder and so informed the Veteran that same month.  The Veteran did not timely appeal.    

2.  In April 1997, the Veteran attempted to reopen his claim based on a diagnosis of bronchiectiasis and due to exposure to Agent Orange, and in September 1997, the RO denied the claim.  The Veteran was so informed that same month, and he did not timely appeal.  

3.  Evidence added to the record since the final denial in September 1997 includes evidence that was not previously before agency decision makers.  The evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 1997 decision that denied the Veteran's request to reopen his claim for service connection for a lung disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a lung disorder to include as due to exposure to Agent Orange.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, as to the issue decided below, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

To reopen a previously denied Board decision, or an RO decision that has become final, new and material evidence must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 3.156(a).  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156.  

In April 1991, the RO denied service connection for a lung disorder and so informed the Veteran that same month.  The evidence considered by the RO consisted of the Veteran's service treatment records, VA outpatient treatment records dated from March 1989 to September 1990, private records dated from March 1979 to May 1990 and a VA examination report dated in February 1991.  The RO found that the service treatment records were negative for a lung disorder and that lung problems were not noted until at least 10 years after service.  It was found that this was too long after service to be related to his military service.  The Veteran did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In April 1997, the Veteran attempted to reopen his claim based on a diagnosis of bronchiectiasis and due to exposure to Agent Orange.  In September 1997, the RO denied the claim and so informed the Veteran that same month.  The RO considered VA outpatient records dated from May 1996 to January 1997.  The RO found that the Veteran's lung disorder was not associated with herbicide exposure and it was not caused or aggravated by service.  The Veteran did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence added to the record since the last final denial of service connection for a lung disorder in September 1997 consists of VA outpatient treatment records dated from 1992 to 2009, private records from Union Hospital, Richards Medical Clinic and the Cleveland Clinic, Social Security Administration records and an Internet Article.  This evidence is new but not material to the claim.  However also associated with the claims file are letters from two private clinicians.  In a December 2007 letter, Atul Mehta, MD, reported that the Veteran had been under his care since 1988 and that it is possible that prior exposure to various chemicals might have caused the damage to the smooth muscles of the Veteran's airways.  In a November 2009 statement, Dr, Thomas Gildea stated that the Veteran has been his patient since 2003 and that he has a lung disease associated with Mounier-Kuhn Syndrome.  He reported that this is a congenital condition and that it is certainly possible that the Veteran's exposure to Agent Orange during his service in Vietnam may have significantly contributed to accelerated lung injury.  These statements are new and material because they relate the Veteran's disorder to exposure to Agent Orange during service.  The evidence thus relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim.  Thus, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received and the claim for service connection for a lung disorder to include as due to exposure to Agent Orange is reopened.  To this extent the claim is granted. 



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i) (2010).)

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Veteran contends that he has a lung disorder that is related to his exposure to Agent Orange while serving in Vietnam.  Under VA's duty to assist claimants, VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service personnel records document the Veteran's visitation to the Republic of Vietnam during his service.  His DD 214 shows that he received the Vietnam Service Medal and the Vietnam Campaign Medal.  Thus, he is presumed to have been exposed to herbicide agents during service.  Further, although neither Mounier-Kuhn Syndrome nor bronchiectiasis is a specified disease for which service connection may be presumed for Veterans exposed to herbicide agents, the Veteran in the current appeal is not precluded from pursuing service connection on a theory of direct service connection; i.e., that his respiratory disorder is due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran has been diagnosed with bronchiectiasis and with Mounier-Kuhn Syndrome and private examiners have indicated that there may be a relationship between these disorders and the Veteran's service.  The Veteran has not been examined by VA for an opinion regarding the etiology of his lung disorder.  The evidence of record provides sufficient evidence to satisfy the McLendon requirements for a VA examination, particularly that there is at least an indication that the Veteran's lung disorder may be associated with his presumed exposure to herbicide agents.  Thus, the Board will remand the issue for an appropriate VA examination and nexus opinion.  Furthermore, it appears that the Veteran receives regular treatment at the Cleveland Clinic, as per his testimony before the Board.  The most recent VA treatment records in the file are dated in April 2009.  Accordingly, updated pertinent treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment at the VA Cleveland Clinic from April 2009 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Then, schedule the Veteran for a VA examination in connection with his claim of service connection for a lung disorder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any lung disorder found is related to the Veteran's active military service, including his conceded in-service exposure to herbicide agents such as Agent Orange.  The examiner should indicate if any disorder was incurred in or if pre-existing service, was aggravated during service to include due to exposure to Agent Orange.  The examiner should specifically address the private examiners' opinions contained in the claims file. Dated in December 2007 and November 2009 All findings opinions should be set forth in detail and explained in the context of the record to include complete rationale.

3.  The RO should then review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


